DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, NA expression, FGFR1, and AZD4547 in the reply filed on 6/08/2021 is acknowledged.  The traversal is on the ground(s) that IPEA did not do a separation and further requires both N cadherin and FGFR1 and/or FGFR4 (p. 1-2).   This is not found persuasive because the fact that the IPEA does not recite technical feature is not sufficient to preclude the one set forth in the reply.  Further, with regard to the teaching of both N cadherin and FGFR1 and/or FGFR4 it is noted that the rejection cited below teaches such a concept and therefore the restriction has been maintained. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 and 14-20 are pending.  Claims 10-13 have been cancelled.
Claims 14-20 are withdrawn as being drawn to a nonelected invention.
An action on the merits for 1-9 and the species of nucleic acid expression, AZD4547 and FGFR1.
Claim Objections
Claim 2 is objected to because of the following informalities:  The claim is objected to because it appears that the claims use different terms for the same structure, but it is not clear based upon the claim that these represent the same structure.  In particular the claims use the term “N-cadherin” for biomarker in all claims except claim 2 wherein it uses “CDH2”.  The claim should be amended to make clear that the detection of mRNA of CDH2 gene is the detection of the biomarker of N cadherin.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-9 are drawn to a method for predicting the response to treatment comprising detecting FGF1 expression and Ncadherin expression and comprising said amount with a reference.   
Therefore the claims are drawn to any samples from any species and the functionality of treatment response. This is a very large genus and there is no written support to the structures encompassed and the functionality of prediction of response.  Although the specification teaches specific embodiments, the claims are drawn to any sample type from any species that has encompassed expression of N cadherin and FFGR1.  As shown below, the art teaches that this is a very large genus wherein merely being expressed in one sample is not sufficient to describe the critical features in any other sample.  
	In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  
The specification provides RNA expression from tissues from a human patient (p 18).  However, the specification does not provide that expression in any samples from any species would provide the functionality of diagnosis of any lung cancer.  The specification has not provided any critical guidance that the amount is functionally the same across samples and rather these samples can be compared to one another.   

The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  Therefore the art indicates that the identifying characteristics or functional attributes that would distinguish different members of the claimed genus will differ depending on the sample type.   
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the samples and controls consistently in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of expression from any sample from any subject and functionally predicting treatment, encompassed by the broadly claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlation of predicting response of treatment with FGFR inhibitor and expression of Ncadherin and FGFR1. This judicial exception is not integrated into a practical application because the claims require steps of detecting levels of expression and comprising to a reference and does not provide a step to integrate the judicial exception.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps. 
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation, wherein the step of comparing does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the art (as discussed below).  

Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon.  
The correlation of or response to treatment and expression is considered a natural correlation.  The step of providing a sample, determining the expression of Ncadherin and FGFR1 in the sample are considered a routine and conventional step.   
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are the steps of determining the expression levels and comparing which is considered routine analysis of expression amounts.  Haley et al. (US Patent Publication 2013/0210026 August 15, 2013) teaches methods for determining response to treatment with a FGFR inhibitor (abstract).  Haley et al. teaches detecting in the subject the level of Ncadherin and FGFR1 (para 14, 62 and 238 and Table 1).  Haley et al. teaches comparison with a reference (para 81).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haley et al. (US Patent Publication 2013/0210026 August 15, 2013).
With regard to claims 1 and 8, Haley et al. teaches methods for determining response to treatment with a FGFR inhibitor (abstract).  Haley et al. teaches detecting in the subject the level of Ncadherin and FGFR1 (para 14, 62 and 238 and Table 1).  Haley et al. teaches comparison with a reference (para 81).  With regard to the “wherein clause” it is noted that first the claims are not limited to detection of high levels and as such would read on detection of any level.  Furthermore, the wherein clause appears to be the intended result of the comparison.  As the comparison is performed by Haley, the wherein clause is interpreted as the intended result of such comparison detection.  
	With regard to claim 2, Haley et al teaches determining mRNA expression (para 62, table 1, and 238).  It is noted that CDH2 is considered the gene of biomarker N cadherin. 
	With regard to claim 3, Haley et al. teaches a method wherein the cancer is NSCLC (para 68). 
	With regard to claim 4, Haley et al. teaches that the cancers can be squamous cell (para 145). 
 	With regard to claims 5-6, Haley et al. teaches a method wherein the sample is blood, serum, plasma, tissue from a biopsy (para 67).  
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haley et al. (US Patent Publication 2013/0210026 August 15, 2013) in view of Thomas et al. (US Patent Application Publication 2015/0335643 November 26, 2015).
  Haley et al. teaches methods for determining response to treatment with a FGFR inhibitor (abstract).  Haley et al. teaches detecting in the subject the level of Ncadherin and FGFR1 (para 14, 62 and 238 and Table 1).  Haley et al. teaches comparison with a reference (para 81).  With regard to the “wherein clause” it is noted that first the claims are not limited to detection of high levels and as such would read on detection of any level.  Furthermore, the wherein clause appears to be the intended result of the comparison.  As the comparison is performed by Haley, the wherein clause is interpreted as the intended result of such comparison detection.  

With regard to claim 9, Thomas et al. teaches detection of changes in expression FGFR1 in patients with lung cancer (para 7).  Thomas et al. teaches detection of response to FGFR1 inhibitors (para 7). Thomas et al teaches that FGFR1 inhibitors include AZD4547 (para 52).
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Haley et al. to detect response to any of the finite number of FGFR inhibitors including AZD4547 as taught by Thomas et al. with a reasonable expectation of success.  The ordinary artisan would have a reasonable expectation that one can determine response in any of the known FGFR inhibitors as expression of the recited genes have been determined in Haley with a known FGFR inhibitor treatment.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/KATHERINE D SALMON/             Primary Examiner, Art Unit 1634